Citation Nr: 1734537	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder with bipolar disorder prior to September 4, 2008.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder with bipolar disorder since September 4, 2008.

3. Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to August 14, 2006.

4. Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine since August 14, 2006.


REPRESENTATION

Appellant represented by:	Todd Larson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to September 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 1995 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) located in Newark, New Jersey, and New York, New York respectively.
 
The Veteran testified in August 2012 before the undersigned. A transcript of the hearing is associated with the claims file. 

In July 2014 the Board remanded the issue of entitlement to an effective date earlier than September 4, 2008 for the assignment of a 50 percent evaluation for posttraumatic stress disorder for further evidentiary development. In the same decision, the Board remanded the issue of entitlement to an effective date earlier than September 4, 2008 for the assignment of a 40 percent evaluation for degenerative disc disease of the lumbar spine for issuance of a statement of the case. The case has now been returned to the Board for further appellate action. 

With regard to the lumbar spine disability, the Veteran was granted entitlement to service connection for a lumbosacral strain in a September 1995 rating decision and the disorder was assigned a noncompensable rating. The Veteran disagreed with the initial rating, a statement of the case was issued, and he perfected his appeal in January 1996. In December 1996, VA granted a 10 percent rating, and stated that the grant of a compensable rating for the Veteran's low back strain constituted a "full satisfaction" of the Veteran's appeal. As such, the issue of entitlement to an increased rating for a lumbosacral strain was never adjudicated by the Board. 

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefit is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Given that there is no evidence of record indicating that the Veteran intended to limit the scope of his appeal to receiving a 10 percent rating, and as the maximum benefit available was not awarded, the issue of entitlement to an increased rating for a low back strain now diagnosed as degenerative disc disease remains on appeal. 

As previously noted, in July 2014 the Board remanded the issue of entitlement to an earlier effective date for the assignment of a 40 percent evaluation for a lumbar spine disability, with instructions to issue a supplemental statement of the case. In an April 2017 rating decision, VA granted an effective date for the 40 percent rating from August 14, 2006, the date of the claim for increase. An increased rating may, however, be awarded up to one year prior to receipt of the claim if the evidence shows an increase in disability was factually ascertainable during that period. 38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016). As the April 2017 rating decision declined to extend the effective date one year prior to the date of the claim, that decision did not constitute a full grant of the benefit sought on appeal, and the claim remained before the Board. Significantly, however, the separate issues before the Board regarding entitlement to increased ratings for the lumbar spine disability, which stem from a timely perfected appeal to the September 1995 rating decision, fully subsume the earlier effective date issue (i.e. no greater benefit could be provided to the Veteran by considering the earlier effective date issue separately from the increased rating issues). As no prejudice to the Veteran will result, the issues on appeal pertaining to the lumbar spine disability have been recharacterized.  

Similarly, the issues on appeal with regard to the Veteran's posttraumatic stress disorder have been recharacterized as written above. For reasons further explained below, the Board finds that the Veteran's September 2008 statement constituted a timely notice of disagreement with the September 2007 continuance of a 30 percent rating for posttraumatic stress disorder. This characterization allows for a greater potential benefit to the Veteran, and because the earlier effective date issue is totally subsumed by the increased rating issue, no prejudice to the Veteran will result by such recharacterization. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased ratings for posttraumatic stress disorder with bipolar disorder

The Veteran asserts that the severity of his posttraumatic stress disorder with bipolar disorder warrants ratings in excess of the currently assigned 40 percent prior to September 4, 2008, and 50 percent thereafter.

A September 2007 rating decision denied entitlement to a rating in excess of 30 percent for posttraumatic stress disorder. In a September 2008 statement, the Veteran contested the September 2007 decision and requested "reconsideration" of his posttraumatic stress disorder. In a November 2011 decision, VA granted a 50 percent rating effective September 4, 2008. In December 2008 the Veteran asserted that the proper effective date for the grant of increase was the date of his August 2006 claim for increased rating. VA construed the December 2008 statement as an allegation of clear and unmistakable error in the September 2007 rating decision, and issued a rating decision finding that there was no clear and unmistakable error in the assignment of the September 4, 2008 effective date. The Veteran disagreed with that decision, and a statement of the case was issued, again denying clear and unmistakable error in the effective date assignment. As noted above, however, the September 2007 rating decision was not final, as such, a challenge to the September 2007 rating decision does not require a showing of clear and unmistakable error.  

Here, VA issued a statement of the case with regard to the question of whether clear and unmistakable error existed in the assignment of the contested effective date. That statement of the case incorrectly addressed the Veteran's appeal, and incorrectly applied a higher evidentiary standard (clear and unmistakable error) than that is warranted.

As such, the issues of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder with bipolar disorder prior to September 4, 2008 and in excess of 50 percent thereafter, must be remanded so that a supplemental statement of the case may be issued to correctly address the contested issues and apply the proper evidentiary standard. 

Increased ratings for degenerative disc disease of the lumbar spine

The Veteran asserts that the severity of his lumbar degenerative disc disease warrants ratings in excess of the currently assigned 20 percent prior to August 14, 2006, and 40 percent thereafter.

Over 20 years have passed since the September 1995 rating decision and extensive new and material evidence regarding the severity of the Veteran's lumbar disorder has been submitted.  Other relevant evidence may exist which has yet to be associated with the claims file. As such, before reaching a decision on the Veteran's claims, remand is necessary for the AOJ to review new evidence submitted by the Veteran and to ensure that there is a complete record upon which to afford the Veteran every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159, 20.1304 (2016).

Additionally, in December 1995 the Veteran elected to attend a travel board hearing. Because the appellant submitted a hearing request concerning the issue discussed herein; because a hearing has not been held as to that specific issue; and because the appellant has not waived his right to a hearing; due process requires a remand to schedule the appellant for a travel board hearing at the most convenient Regional Office. See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the Brooklyn VA New York Harbor Healthcare System dating since June 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Send the Veteran a letter requesting that he complete and sign a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records which have yet to be submitted to VA.

3. After all available records have been associated with the electronic file, schedule the Veteran for VA examinations with appropriate examiners to address the current nature and severity of the Veteran's service-connected psychiatric and lumbar disabilities. The Veteran's VBMS and Virtual VA files must be made available to each examiner for review of the case. A notation to the effect that this record review took place must be included in the report of each examiner. 
 
In accordance with the latest worksheets for rating psychiatric and lumbar disorders, each examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the relevant disability. 

A complete rationale for any opinion expressed must be provided.  If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the physician, i.e., additional facts are required, or the physician does not have the needed knowledge or training.

4. The AOJ must issue the Veteran a supplemental statement of the case addressing the issues of entitlement to ratings in excess of 30 percent for posttraumatic stress disorder with bipolar disorder prior to September 4, 2008 and in excess of 50 percent since September 4, 2008. 

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

6. After readjudicating the issues of entitlement to ratings in excess of 20 for lumbar degenerative disc disease prior to August 14, 2006, and in excess of 40 percent thereafter, if any benefit sought is not granted, schedule the Appellant for a travel board hearing before a Veterans Law Judge. He and his representative should be given advance notice of the date, time, and location of the hearing. A copy of the hearing notice letter should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




